Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending, and are rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-6, 10, 12, 14-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by U.S. Patent Application Number 2019/0011921 attributed to Wang et al. (hereafter referred to as Wang).		
For claim 1: A virtual unmanned aerial vehicle (UAV) control method, performed by an electronic device, the method comprising: displaying, in a currently running one-round interactive task in a target interactive application, an interactive picture within a field of view of a first virtual operation object [figure 11]; calling, in response to a virtual UAV of the first virtual operation object being in a target state, the virtual UAV in the target interactive application in response to a first target operation [0184]; and displaying, in the target interactive application, an interactive picture within a field of view of the virtual UAV [0189].  
For claim 2: The method according to claim 1, further comprising: displaying an operation interface of the virtual UAV in the target interactive application in response to 
For claim 3: The method according to claim 2, wherein the displaying an operation interface of the virtual UAV in the target interactive application comprises: displaying a second set of virtual buttons on the operation interface, wherein the second set of virtual buttons control the virtual UAV to move on a plane in the three-dimensional virtual space [0099, 0189]; or 20PCT480/US37displaying a second set of virtual buttons and a third set of virtual buttons on the operation interface, wherein the second set of virtual buttons control the virtual UAV to move on a plane in the three-dimensional virtual space, and the third set of virtual buttons control the virtual UAV to perform an attack operation.  
For claim 4: The method according to claim 1, wherein the displaying, in the target interactive application, an interactive picture within a field of view of the virtual UAV comprises: acquiring a second target operation from the target interactive application [0223]; controlling, in response to the second target operation, the virtual UAV to move to a first target position [0247]; and displaying a target interactive picture in the target interactive application, wherein the target interactive picture is an interactive picture within the field of view of the virtual UAV at the first target position [0202; 0211].  
UAV is displayed with predetermined transparency on the interactive picture within the field of view of the virtual UAV, the first virtual button controls the virtual UAV to ascend in a three-dimensional virtual space of the one-round interactive task, and the second target operation comprises the first touch operation [0329]; and the controlling, in response to the second target operation, the virtual UAV to move to a first target position comprises: 20PCT480/US38controlling, in response to the first touch operation, the virtual UAV to ascend from a first position in the three-dimensional virtual space to a second position, the first target position including the second position [0329, 0330].  
For claim 6: The method according to claim 4, wherein the acquiring a second target operation from the target interactive application comprises: acquiring, from the target interactive application, a second touch operation performed on a second virtual button in the operation interface of the virtual UAV, wherein the operation interface of the virtual UAV is displayed with predetermined transparency on the interactive picture within the field of view of the virtual UAV, the second virtual button controls the virtual UAV to descend in a three-dimensional virtual space of the one-round interactive task, and the second target operation comprises the second touch operation [0329]; and the controlling, in response to the second target operation, the virtual UAV to move to a first target position comprises: controlling, in response to the second touch operation, the virtual UAV to descend from a third position in the three-dimensional virtual space to a fourth position, the first target position including the fourth position [0329].  

For claim 12: The method according to claim 1, wherein before the displaying, in a currently running one-round interactive task in a target interactive application, an interactive picture within a field of view of a first virtual operation object, the method further comprises: acquiring a fourth touch operation from a preparation interface before the one-round interactive task starts [0096]; and acquiring configuration parameters of the virtual UAV in response to the fourth touch operation, wherein the configuration parameters indicating that the first virtual operation object calling the virtual UAV after the one-round interactive task starts [0110].
Claims 14-18 are rejected using the same rationale as claims 1-5 respectively.
Claims 19-20 are rejected using the same rationale as claims 1-2 respectively.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 
 
Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Wang and U.S. Patent Application Publication Number 2016/0327956 attributed to Zhang et al. (hereafter referred to as Zhang). 
For claim 7: Wang discloses displaying prompt information [0185, 0197] and also an altitude of the first target position being at a preset maximum altitude [0233].
Wang does not mention displaying prompt information in the target interactive application in response to an altitude of the first target position being at a preset maximum altitude, the prompt information prompting that the virtual UAV is at the maximum altitude.
Zhang displaying prompt information in the target interactive application in response to an altitude of the first target position being at a preset maximum altitude, the prompt information prompting that the virtual UAV is at the maximum altitude [0111].
It would have been obvious to one of ordinary skill in the art, having the teachings of Wang and Zhang before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Zhang into Wang to provide the altitude information using a well-known user-interface.
Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Wang and Zang and U.S. Patent Application Publication Number 9,530,318 attributed to Turner et al. (hereafter referred to as Turner). 
For claim 8: Wang discloses the method according to claim 7, wherein the displaying prompt information in the target interactive application comprises: displaying, 
Neither Wang nor Zhang mentions a first virtual button as being in an untouchable state.
Turner discloses first virtual button as being in an untouchable state [column 12, line 60-64].
 It would have been obvious to one of ordinary skill in the art, having the teachings of Wang and Zhang and Turner before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Turner into Wang and Zhang to indicate the user the unavailability of the button in an effective and user-friendly manner. In addition, buttons in untouchable/grayed out state are well-known in technology.
Claims 9, 11 are rejected under 35 U.S.C. § 103 as being unpatentable over Wang and U.S. Patent Application Publication Number 2011/0173587 attributed to Dennis DETWILLER (hereafter referred to as DETWILLER). 
For claim 9: Wang discloses the method according to claim 3. wherein in response to the interactive picture being within the field of view of the virtual UAV is displayed in the target interactive application, the method further comprises: acquiring, from the target interactive application, a third touch operation performed on a third virtual button in the operation interface of the virtual UAV, wherein the operation 
Wang does not mention the third virtual button controls the virtual UAV to perform an attack operation, and controlling the virtual UAV to perform the attack operation in response to the third touch operation.
DETWILLER discloses the third virtual button controls the virtual UAV to perform an attack operation, and controlling the virtual UAV to perform the attack operation in response to the third touch operation [0133].
It would have been obvious to one of ordinary skill in the art, having the teachings of Wang and DETWILLER before him/her, before the effective filing date of the claimed invention to incorporate the teachings of DETWILLER into Wang to play a fighting game.
For claim 11: Wang does not disclose setting the virtual UAV of the first virtual operation object to be in the target state in response to a quantity of virtual operation objects killed by the first virtual operation object in the one-round interactive task being greater than a predetermined quantity;
DETWILLER discloses setting the virtual UAV of the first virtual operation object to be in the target state in response to a quantity of virtual operation objects killed by the first virtual operation object in the one-round interactive task being greater than a predetermined quantity [0136].
It would have been obvious to one of ordinary skill in the art, having the teachings of Wang and DETWILLER before him/her, before the effective filing date of . 
Claim 13 is rejected under 35 U.S.C. § 103 as being unpatentable over Wang and U.S. Patent Application Publication Number 2011/0221692 attributed to Seydoux et al. (hereafter referred to as Seydoux).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           
For claim 13: Wang does not specifically detail into deactivating the virtual UAV in the target interactive application, and displaying, in the target interactive application, the interactive picture within the field of view of the first virtual operation object in response to a service duration of the virtual UAV reaching a predetermined duration.
Seydoux discloses deactivating the virtual UAV in the target interactive application, and displaying, in the target interactive application, the interactive picture within the field of view of the first virtual operation object in response to a service duration of the virtual UAV reaching a predetermined duration [0037, 0065].
It would have been obvious to one of ordinary skill in the art, having the teachings of Wang and Seydoux before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Seydoux into Wang to properly control a UAV.
Conclusion
U.S. Patent Application Number 2019/0253611 attributed to Wang et al. (hereafter referred to as Wang) discloses the control of a virtual unmanned aerial vehicle through user operation [0005].

Any prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. 1.111(c) to consider these references fully when responding to this action. 
The examiner has pointed out references contained in the prior arts of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner.
If there is any prior art made of record and is not relied upon, is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. 1.111(c) to consider these references fully when responding to this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA D CHAUDHURI whose telephone number is (571)272-1427.  The examiner can normally be reached on Mon-Wed 7-3 ET (1st week of the bi-week) and Mon-Tue 7-3 ET (2nd week of the bi-week).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached at 571 272 4057.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.

/Anita D. Chaudhuri/ 
Examiner, AU 2173



/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173